Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Washington Bedford 3d July 1824
				
				Mr Crane brought me your Letter last Eveng from Bedford but although I was rejoiced to receive it I fancied either that you were not well or that your spirits were not so good as usual—I hope I was mistaken or that it was only a momentary depression occasioned by the heat—John writes that you have been unusually harrassed by business and I am glad to learn that the President is gone as I hope you will now have a little more leisure—I am afraid I have wearied you with my scrawls I shall therefore make my letter short requesting that the Carriage may be sent for me in soon after you receive this should it not have left Washington previously as company is arriving fast and the place has lost its charm—A new married couple arrived from Philadelphia last evening accompanied by two young Ladies and a Lady and Gentleman from the West—If John is at home and should come for me tell him I wrote to him at Hagers Town addressed to Mr. Stulls Tavern desiring he would come to Bedford as I cannot procure a Carriage and the is too rough—Is there a new appointment to Mexico? who is it? is the question every body asks—Some say the P. will give it to one of Mr C——s friends by way of making up the Edwards affair—I dont see why he should meddle with it—Ever affectionately Yours
				
					L. C. Adams
				
				
			